Exhibit 10.5
2010 Long-Term Incentive
Management Objectives and Formula

     
Management Objective:
  The applicable Management Objective is average economic value added (“EVA”)
for 2010, 2011 and 2012 (“Average 2010-2012 EVA”). For each such year, EVA will
equal (1) pre-tax operating income for such year (“PTOI”) less (2) a percentage
of net assets as of the end of the immediately preceding year (“Net Assets”). In
determining EVA for a particular year:

  (1)   Net Assets will equal total assets less total liabilities, subject to
adjustments to:

  •   Remove the (the secondary aluminum and hedging business units (formerly
Primary Products);     •   Remove discontinued operations;     •   Eliminate
fresh start adjustments for PP&E value and intangible assets, including the
write-up of pre-emergence goodwill;     •   Eliminate assets and liabilities of
voluntary employee beneficiary associations;     •   Exclude financing items;  
  •   Exclude capital expenditures in progress;     •   Add capitalized value of
long-term leases;     •   Add prorated value of capital projects and
acquisitions larger than 1% of prior year Net Assets;     •   Exclude any
deferred income tax asset value;     •   Exclude mark-to-market assets or
liabilities associated with Fabricated Products; and     •   Address other items
as recommended by the Company’s Chief Executive Officer and approved by our
Committee; and

  (2)   PTOI will be adjusted to:

  •   Exclude LIFO adjustments;     •   Exclude mark to market and lower of cost
or market adjustments at the corporate level on metal inventory on hand;     •  
Add back depreciation associated with step-down in property, plant and equipment
resulting from the implementation of fresh start accounting;

 



--------------------------------------------------------------------------------



 



  •   Amortize the following non-recurring activities over 36 months if the
value exceeds one percent of Net Assets:

  §   Restructuring charges;     §   Gains or losses resulting from asset
dispositions;     §   Labor stoppage costs; and     §   Asset impairment
charges; and

  •   Address other items as recommended by the Company’s Chief Executive
Officer and approved by our Committee.

     
 
  The 2010 — 2012 average annual EVA target is an amount specified by the
Committee. The payout factor is calculated by dividing the average annual EVA of
each year of the three year performance period by the average annual target
 
   
 
  The threshold for vesting performance shares is an annual average EVA of zero.
Payout at the target level (a payout factor of 1) is 50% of the performance
shares, 100% of the performance shares are earned at 2X the average annual EVA
target.
 
   
Determination of Number of
  The number of Performance Shares which are earned will be determined as
follows:
Performance Shares
Which Are Earned:
 
•       Following the end of each of 2010, 2011 and 2012, the Committee will
certify EVA for such year based on the Company’s financial statements.

  •   Following the end of 2012, the Committee will also certify (1) the Average
2010-2012 EVA and (2) Average 2010-2012 EVA as a percentage of Target Average
2010-2012 EVA (the “Payout Multiplier”).     •   The number of Performance
Shares which are earned will equal the product (rounded down to the nearest
whole number) of (1) one-half of the number of Performance Shares granted
hereunder (the “Target Performance Shares”) and (2) the Payout Multiplier;
provided, however, such number will not exceed the number of Performance Shares
granted hereunder.

     
 
  The Committee will certify the Average 2010-2012 EVA and the Payout Multiplier
not later than March 15, 2013.
 
   
Administrative Provisions:
  Additional administrative provisions are reflected in the terms of the
applicable grant documents.

 